Citation Nr: 0639547	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  02-15 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD) for the period from 
March 29, 2001, through August 2, 2005.

2.  Entitlement to a rating higher than 30 percent for PTSD 
for the period beginning August 3, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and spouse




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
April 1971. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for PTSD, and 
assigned a 10 percent rating effective March 29, 2001. 

The veteran testified before the undersigned at a 
videoconference hearing in April 2005.  At the hearing, the 
veteran testified that he was withdrawing his appeal with 
regard to a claim for service connection for hypertension.  
That issue is no longer before the Board.  38 C.F.R. § 20.204 
(2006).

The veteran's claim was remanded in July 2005.  He was 
assigned a 30 percent rating for PTSD effective August 3, 
2005.  As the veteran is not in receipt of the highest 
evaluation available for his disability, this issue remains 
on appeal. 


FINDINGS OF FACT

1.  The veteran's PTSD was productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms that include panic attacks, chronic 
sleep impairment, and mild memory loss for the period from 
March 29, 2001 through August 2, 2005. 

2.  The veteran's PTSD symptomatology has approximated total 
occupational and social impairment since August 3, 2005. 


CONCLUSIONS OF LAW

1.  For the period from March 29, 2001, through August 2, 
2005, the requirements for an initial rating of 30 percent 
for PTSD are met; the requirements for an evaluation of 50 
percent have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).  

2.  For the period beginning August 3, 2005, the requirements 
for a 100 percent rating for PTSD are met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application, VA must inform the claimant of information and 
medical or lay evidence not of record: (1) necessary to 
substantiate the claim; (2) that VA will seek to obtain; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. 
Principi, 18 Vet App 112 (2004); 38 C.F.R. § 3.159(b) (2006). 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has not received specific VCAA notice with regard 
to the higher initial rating issues.  The Dingess Court held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, [38 U.S.C.A.] section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  So, once service connection is granted and a 
disability evaluation and effective date are assigned, notice 
under § 5103(a) is no longer applicable and there is no error 
in failing to provide the notice required to substantiate a 
claim, mandated by § 5103(a) and the implementing regulation 
38 C.F.R. § 3.159, because the claim was already 
substantiated and granted.  As to an appeal to an initial 
disability rating or effective date, different notice 
obligations arise, as set forth in 38 U.S.C.A. §§ 7105A 
(describing hearing and representative rights as well as the 
contents of a Notice of Disagreement and Statement of the 
Case) and 5103A (describing the steps VA must take to obtain 
VA and non-VA evidence and right to a VA examination).

The veteran's VA outpatient treatment (VAOPT) records are on 
file, as are private treatment records from Dr. M.N.  The 
veteran was afforded VA examinations in June 2004 and August 
2005 to determine the severity of his PTSD.  There have been 
no reports of pertinent evidence that is not part of the 
claims folder.  Accordingly, no further development is 
required to comply with the VCAA or the implementing 
regulations.



Background

The veteran underwent a psychological consultation at the 
Palmetto Family Enrichment Center in October 2003.  He 
complained of chronic nightmares, and flashbacks.  He had 
been the assistant manager at a grocery store for about nine 
and a half years.  The veteran displayed generally good 
personal hygiene.  There were no indications of disturbance 
in his thought progression.  He stated that his recall seemed 
to be fair.  He had some difficulties with short-term memory, 
but remote memory seemed to be fairly well intact.  The 
veteran described fluctuations in his mood with increased 
anxiety at times.  His affect appeared to be generally 
euthymic with exception of some anxiety in discussing his 
military service.  There were no indications of perceptual 
distortion such as hallucinations or delusions.  

The veteran seemed to find his job satisfying, and liked 
fishing.  In the past he had enjoyed gardening, although he 
had not done much of that in the past year.  The veteran 
described increased outbursts of anger, difficulty with 
sleep, and exaggerated startle response.  Diagnosis was PTSD, 
chronic, with a GAF of 65.  

The veteran underwent a VA examination in June 2004.  It was 
noted that he had not received any VA treatment for PTSD.  
The examiner also noted that the veteran had friends, and did 
not isolate from his family, but did report a history of 
difficulty getting along with people.  He was reporting 
difficulty with anger control.  He complained of nightmares 
approximately twice a week as well as flashbacks and feeling 
claustrophobic.  He denied emotional blunting.  He was having 
mild hypervigilant symptoms.  He stated that sudden noises 
startled him.  He stated that people had laughed at him 
because of his exaggerated response when he had been out 
shopping.  He stated that he had difficulty staying at jobs 
for long periods of time.  He had some difficulty getting 
along with people and often would feel closed in.  He last 
worked in January 2004, and stopped secondary to peripheral 
neuropathy.  

Examination showed that the veteran was alert and oriented to 
personal information and place.  Temporal orientation was 
normal.  He provided an adequate history.  Insight was 
adequate.  Affect was blunted.  Response latencies were 
normal.  He demonstrated adequate attention and was not 
distractible.  He did not demonstrate for separation, 
imitation/utilization behavior, or difficulty in achieving or 
maintaining tasks set.  Spontaneous speech was fluent, 
grammatical and free of paraphasias.  Visual naming screening 
was normal.  His fund of information was adequate.  

His responses to similarities were abstract.  He was noted to 
be logical and goal-directed.  He was denying symptoms of 
depression.  He denied suicidal ideation or plan.  He denied 
homicidal ideation or plan.  There was no evidence of 
disorder of thought process or content.  He made good eye 
contact.  There was no push of speech or grandiosity noted.  
There was no motor overactivity or restlessness noted.  He 
was not irritable, and was denying symptoms of manic 
episodes.  

Diagnosis was PTSD, chronic, mild, with a GAF assigned of 60.  
The examiner stated that the veteran appeared to be doing 
fairly well.  His current psychiatric presentation was 
resulting in a mild degree of impairment in adaptation, 
interaction, and social functioning.  He was also 
experiencing a mild degree of impairment in flexibility and 
efficiency in an occupational setting.  The veteran's overall 
level of disability was mild.  

The veteran testified at a videoconference hearing before the 
undersigned in April 2005 that he was taking Ambien for 
sleep.  He testified that he had stopped working in January 
because of neuropathy in his legs.  His representative stated 
that the veteran was receiving 2-3 medications from the VA 
pharmacy, and a couple of medications from a private 
physician.  His wife reported that their children were afraid 
of the veteran and that he had taken anti-depressants for 
many years.

The veteran underwent a VA examination in August 2005.  He 
stated that he had not undergone psychiatric treatment since 
1985 when he was treated for pathological gambling and a 
bipolar disorder, but the examiner recommended that he 
receive treatment.  The veteran's social history was 
unchanged since the last examination except that his son had 
been deployed to Iraq and was serving as a gunner on a truck.  
He was alert and oriented to time, place, and person.  His 
speech was clear, coherent, and goal-directed.  

He was clearly agitated during the evaluation, and stated 
that he felt he had been treated unfairly by the VA hospital.  
His thought processes were free of perceptual or thought 
disorder.  He expressed no suicidal or homicidal ideation or 
plan during the evaluation.  His psychosocial stressors 
included social and occupational problems.  The veteran's GAF 
score was 50.  The examiner stated that the veteran's PTSD 
symptoms had intensified.  

Treatment records were submitted from Dr. M.N. for 2005.  On 
October 28, the veteran complained that his depression had 
worsened over the past two to three weeks.  He stated that he 
had been thinking of the death of his parents, and Vietnam.  
He described sleeping a lot, being overwhelmed, irritable, 
and crying a lot.  Wellbutrin was prescribed.  On November 
11, the veteran's Wellbutrin seemed to be "doing good."  On 
December 5, the veteran stated that he was doing well.  

VA Medical Center treatment records were submitted from 2004 
through 2006.  In February 2006, the veteran was prescribed 
medication (citalopram hydrobromide) for depression or 
anxiety.  His neurological/psychiatric examination was within 
normal limits.  

Legal criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The general rating formula for mental disorders to include 
PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411 are as 
follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive 
or exhaustive list of symptomatology which may be considered 
for a higher rating claim.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

According to the fourth edition of the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score of between 51 and 60 means 
that the veteran has either moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of between 41 and 50 means that the veteran has 
either serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

Analysis

Entitlement to a higher initial rating from 10 percent for 
PTSD 
for the period from March 29, 2001, through August 2, 2005.

In order to receive a 30 percent rating for PTSD, the 
evidence must show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
characteristic symptomatology.  

The veteran was noted to have panic attacks and sleep 
impairment at his VA examination, and the psychologist with 
Palmetto Family Enrichment Center stated that the veteran had 
some difficulties with short-term memory.  These are 
symptomatology discussed in the criteria for a 30 percent 
rating.  In addition, even though the June 2004 VA examiner 
described the veteran's PTSD as mild, he also assigned the 
veteran a GAF score of 60, which indicates moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  Although the VA examiner did not note 
suspiciousness, depressed mood, anxiety, or memory loss, the 
Board finds that the veteran's overall symptomatology still 
more nearly resembles that required for the 30 percent 
evaluation.  38 C.F.R. §§ 4.7, 4.130, Code 9411.

The Board has also considered entitlement to an evaluation in 
excess of 50 percent for this period, but this is not 
demonstrated.  The veteran did not display any of the 
characteristic symptomatology discussed in the criteria for a 
50 percent evaluation, such as abnormal speech, difficulty in 
understanding complex commands, impairment of long term 
memory, impaired judgment or abstract thinking, or 
disturbances of motivation or mood.  The GAF of 60 was at the 
high end of the moderate range.  Therefore, entitlement to a 
50 percent rating for this period is not warranted.  

Furthermore, this case does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards for this 
period.  The evidence does not show that the veteran has had 
frequent periods of hospitalization, or marked interference 
with employment because of his PTSD.  In the absence of 
medical evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

Entitlement to a higher initial rating from 30 percent 
for PTSD for the period beginning August 3, 2005.

As outlined earlier, a 100 percent rating is still warranted 
when the disability is productive of total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).  

The August 2005 examiner assigned a GAF score of 50, and 
stated that the veteran's PTSD symptoms had intensified.  The 
GAF score of 50 indicates serious symptoms with an inability 
to keep a job or have friends.   Inability to keep a job or 
have friends approximates total occupational and social 
impairment.  This is the only GAF reported during the period 
beginning on August 3, 2005.  

While some subsequent treatment records suggest that the 
veteran was doing well, these records contain no specific 
information on the veteran's level of social or occupational 
functioning.  Also, when the veteran was seen by Dr. M.N. in 
October 2005, he complained that his depression had worsened 
over the past two to three weeks.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that a 100 percent rating is warranted for the period 
since August 3, 2005.


ORDER

Entitlement to an initial rating of 30 percent for PTSD for 
the period from March 29, 2001, through August 2, 2005 is 
granted. 

Entitlement to a 100 percent rating for PTSD for the period 
beginning August 3, 2005 is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


